                                          Case 4:20-cv-07382-JSW Document 41 Filed 04/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NEIL SILVER,                                      Case No. 20-cv-07382-JSW
                                                        Plaintiff,
                                   8
                                                                                           ORDER LIFTING STAY AND
                                                 v.                                        SETTING CASE MANAGEMENT
                                   9
                                                                                           CONFERENCE
                                  10     TOBIAS & ASSOCIATES INC.,
                                                                                           Re: Dkt. Nos. 39, 40
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On March 26, 2021, the Court granted Defendant’s motion to stay pending a ruling from

                                  14   the United States Supreme Court in Facebook, Inc. v. Duguid. On April 12, 2021, Defendant filed

                                  15   a notice that the Supreme Court had issued its decision. Accordingly, the Court lifts the stay and

                                  16   ORDERS the parties to appear for an initial case management conference on June 25, 2021 at

                                  17   11:00 a.m. The parties shall file a joint case management conference statement by June 18, 2021.

                                  18          IT IS SO ORDERED.

                                  19   Dated: April 13, 2021

                                  20                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
